 UNGA PAINTING CORP.Unga Painting Corporation and International Brother-hood of Painters and Allied Trades, Local 1791,AFL-CIO, Henry Murata, James H. Miyamoto,Leroy Rosa, Inoke Palepale, and John Badiali.Cases 37-CA-1241, 37-CA-1243, 37-CA-1247,37-CA-1252, 37-CA-1255, and 37-CA-1258May 11, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 10, 1977, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedlimited exceptions and refiled its posthearing brief inopposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge to the extent consistent herewith and to adopthis recommended Order, as modified.1. The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(l) and(3) of the Act by discharging Frank Silva on April 15,1976; 3 Leroy Rosa on May 5, 1976; Inoke Palepaleon May 10, 1976; Henry Murata on May 19, 1976;and John Badiali on May 19, 1976, for engaging inunion activities. We find merit in the GeneralCounsel's exceptions to the Administrative LawJudge's apparent inadvertent error in failing toinclude in his conclusions of law that Respondentviolated Section 8(a)(l) of the Act by interrogatingemployees about their union activities on or aboutApril 7 and 13 and May 10, 1976, and thatRespondent violated Section 8(a)(1) by threateningto terminate employees because of their unionactivities on or about May 7, 1976. Such findings areI We grant the General Counsel's motion that the Decision of theAdministrative Law Judge be corrected at III, A, par. I, to reflect that thecollective-bargaining agreement referred to was executed on June 26, 1975,as indicated in G.C. Exh. 3, rather than on June 26, 1976.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr, Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Nor do we find merit in Respondent's contention that it was prejudiced bythe Administrative Law Judge's denial of its request to sequester the alleged229 NLRB No. 93amply supported by the Administrative Law Judge'sfindings of fact.2. In his findings of fact the Administrative LawJudge found that "Respondent clearly refused to hireMiyamoto because of his union membership, whichis a clear violation of Section 8(a)(3) of the Act."Respondent excepted to this finding. The GeneralCounsel agreed with the finding and took a limitedexception to the Administrative Law Judge's appar-ent inadvertent error to include this finding in hisconclusions of law, to the inclusion of James H.Miyamoto in paragraph 2(a) of his recommendedOrder, and to the omission from the recommendedOrder of appropriate relief for Miyamoto.Directing our attention to the merits of this alleged8(a)(3) violation, we agree with the AdministrativeLaw Judge that Respondent violated Section 8(a)(3)of the Act by refusing to hire James H. Miyamoto onApril 17, 1976. The landmark case of Phelps DodgeCorporation v. N.LR.B., 313 U.S. 177 (1941), clearlyestablished that Section 8(a)(3) extends to applicantsfor employment. Here, Respondent ran a newspaperad for a first class painter, which did not specifynonunion help. Miyamoto, a painter for 35 years anda union member, answered with a phone call, wasquestioned by Respondent's secretary-treasurerabout his experience and union affiliation, and wastold, "We don't hire no union members." After beingrebuffed by a company officer and told that unionmembers are not hired, Miyamoto could hardly beexpected to further pursue employment possibilitieswith Respondent by filling out an application orrequesting an interview. We note also that the recordis replete with union animus and that refusing to hireunion adherents was just one facet of Respondent'spattern of discrimination.THE REMEDYHaving found that Respondent violated Section8(a)(1) of the Act by interrogating employees andapplicants about their union activities and bythreatening to terminate employees because of theirunion activities, we shall order that Respondentcease and desist therefrom.discriminatees. It is long established that employees involved in discrimina-tory discharges are entitled to remain in the hearing room. Jaques PowerSaw Company, 85 NLRB 440, 443 (1949). Similarly, Respondent's conten-tion that the testimony of Frank Silva was improperly allowed is withoutmerit since Silva is a complainant in Case 37-CA-1241 herein. Id3 We thus find merit in the General Counsel's exception to theAdministrative Law Judge's apparently inadvertent omission in hisrecommended Order that Respondent offer Frank Silva immediate and fullreinstatement to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to his seniority or otherrights and privileges and make him whole for any earnings he lost, plusinterest, as a result of his discharge on April 15, 1976. Accordingly, therecommended Order shall be modified.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent violated Section8(a)(3) of the Act by refusing to hire James H.Miyamoto, we shall require Respondent to offerMiyamoto employment and make him whole for anyearnings he lost as a result of Respondent's refusal tohire him on April 17, 1976.AMENDED CONCLUSIONS OF LAWRenumber paragraph 4 as paragraph 7 and insertthe following new paragraphs:"4. By refusing to hire James H. Miyamoto onApril 17, 1976, because of his union membership,Respondent violated Section 8(a)(3) of the Act."5. By interrogating employees and applicantsabout their union activities on or about April 7 and13 and May 10, 1976, Respondent violated Section8(a)(l) of the Act."6. By threatening to terminate employees be-cause of their union activities on or about May 7,1976, Respondent violated Section 8(a)(1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Unga Painting Corporation, Laie, Hawaii, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order with thefollowing modifications:1. Substitute the following for paragraphs l(a)and (b):"(a) Discharging employees for engaging in unionactivities and refusing to hire because of unionmembership."(b) Interrogating employees about their unionactivity and threatening to discharge because of it."2. Substitute the following for paragraphs 2(a)and (b) and reletter the following paragraphsaccordingly:"(a) Offer Henry Murata, Frank Silva, Leroy Rosa,Inoke Palepale, and John Badiali immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges and make them whole for any earningsthey lost, plus interest, as a result of their dischargeson the dates indicated below."(b) Offer James H. Miyamoto immediate employ-ment, and make him whole for any earnings he lost,plus interest, as a result of Respondent's refusal tohire him on April 17, 1976."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having foundafter a hearing that we violated Federal law bydischarging employees who engage in union activi-ties, has ordered us to post this notice. We herebynotify you that:The National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge or threaten to dis-charge you for engaging in union activities.WE WILL NOT refuse to hire because of unionmembership.WE WILL NOT interrogate you about your unionactivities.WE WILL NOT interrogate applicants about theirunion sympathies.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of theabove rights.WE WILL offer Frank Silva, Leroy Rosa, InokePalepale, Henry Murata, and John Badiali imme-diate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, and wewill make them whole for any earnings they lost,plus interest, as a result of their discharges.WE WILL offer James H. Miyamoto immediateemployment, and WE WILL make him whole forany earnings he lost, plus interest, as a result ofour refusal to hire him.UNGA PAINTINGCORPORATION568 UNGA PAINTING CORP.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame on for hearing on November 9 and 11, 1976, inHonolulu, Hawaii. The cases were consolidated and thecomplaint issued by the Regional Director for Region 20on June 18, 1976, based on the following: The charge inCase 37-CA-1241 was filed by the Union on April 7, 1976;the charge in Case 37-CA-1243 was filed by Henry Murataon April 15, 1976: the charge in Case 37-CA 1247 wasfiled by James Miyamoto on May 3; the charge in Case 37CA-1252 was filed by Leroy Rosa on May 6; the charge inCase 37-CA-1255 was filed by Inoke Palepale on May I I;the charge in Case 37-CA-1258 was filed by John Badialion May 25. All of the above named were discharged byUnga Painting Corporation, hereinafter known as theRespondent. Respondent admits and I find that it is at alltimes material herein an employer as defined in Section2(2) of the Act engaged in commerce and operationsaffecting commerce as defined in Section 2(6) and (7) ofthe Act. Respondent admits jurisdictional information andthe fact that the Union is a labor organization within themeaning of the Act but denies the commission of anyunfair labor practices.Briefs were filed by the General Counsel and by theRespondent which have been carefully considered.Upon the entire record in the case and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation of Hawaii with offices inHonolulu, Hawaii, and is engaged as a painting contractorin the building and construction industry. During the pastcalendar year Respondent furnished services valued inexcess of $50,000 for agencies of the United StatesDepartment of Defense and for the Hawaiian NationalGuard. Respondent admits and I find that it is engaged ininterstate commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundWillis Unga has been the president of Respondent andan agent of Respondent acting in its behalf within themeaning of Section 2(13) of the Act, and a supervisor ofRespondent within the meaning of Section 2(11) of the Act.Similarly, Lola Unga has been an agent of Respondentacting on its behalf within the meaning of Section 2(13) ofthe Act. On June 26, 1976, Unga executed a collective-bargaining agreement with the Union, effective from July1, 1975, through December 31, 1977. Respondent compliedwith that agreement for a period of time and then onNovember 19, 1975, repudiated it. Before he repudiatedthat contract Unga told each of the men that:I am going to withdraw from the Union, and I advisethem that if they liked to stay with the company, theyare welcome to stay; if they liked to go with the Union,they may do so.Subsequent to the repudiation of the contract, the Unionfiled suit in the state court for enforcement of the contract,and for other relief. As a result of this litigation Ungaconsidered the Union to be his enemy and so informedMurata, Frank Silva, and Badiali at various times. It isclear from the record that Unga bore great animositytowards the Union.B. The Refusal To Hire James MiyamotoMiyamoto saw an advertisement in the Honolulunewspaper in April 1976 advertising for a first-class painterfor Unga Painting Corporation. On or about April 17 hecalled Respondent and spoke to a woman who identifiedherself as Lola. She asked him how many years' experiencehe had and then asked him if he was a member of theUnion. When he replied in the affirmative she told him,"We don't hire no union members" and that was the end ofthe conversation. Miyamoto never did go to work forRespondent. Lola Unga is secretary-treasurer of Respon-dent and is admitted to be an agent of Respondent. TheGeneral Counsel points out that her general and vaguedenial of this conversation cannot be credited in the face ofMiyamoto's specific testimony. Lola Unga testified thatshe had many conversations with job applicants. Sheadmitted that she did not remember what she told eachcaller and that she specifically did not remember herconversation with Miyamoto. She testified only as to hergeneral practice of informing callers that Respondent wasnonunion and taking names and numbers to have herhusband return calls. She did admit that she knew that herhusband, Respondent's president, was not hiring unionmen because he was out of the Union. Her testimonyindicates that based on her own knowledge of Respon-dent's position it is likely that she would inform callers thatRespondent was not hiring union men. By contrast withMiyamoto's clear and forthright testimony it appearscertain that she did in fact tell him that Respondent wasnot hiring union men. I credit Miyamoto.C. The Interrogation and Discharge of Frank SilvaAfter initially refusing to hire Silva and subsequentlyinterrogating him about his contacts with the Union, Ungafinally terminated Silva because of his demands that he bepaid according to the union contract. Before he applied fora job at Respondent and as a painter, Silva contacted theUnion to get a work clearance. He was informed by theUnion that Respondent was still "a member of the Union,"and that there was litigation in progress but Respondentwas still in the Union. He was cleared for work there. Silvaunderstood that the Union considered Respondent to still569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe a "member" of the Union or covered by the collective-bargaining agreement referred to supra.Silva testified, and Unga admitted, that on or aboutApril 7, 1976, when Silva was applying for a job, theRespondent asked him if he was a union member. Ungatestified that it was his policy to ask job applicants if theybelonged to the Union.Initially Unga refused to hire Silva because of his unionmembership, but the record shows that Silva did start workfor Unga a day or two after he was interviewed. On April 7,the Union filed a charge on Silva's behalf alleging thatRespondent had refused to hire him in violation of Section8(a)(3). About a week later, on or about April 13, Ungacalled Silva at his home to ask if he was going to report towork the next day. During the course of this conversation,Unga asked if Silva had said anything to the Union whenhe had come down to apply for a job. When Silva replied inthe affirmative that he had gotten a work clearance fromthe Union, Unga asked him if he had said anything else.Silva replied, "No. Why?" And Unga said, "I just hope thatyou are not a spy for the Union." Silva testified that Unga'sconversations with him regarding his union activitiesfinally culminated in a conversation on April 14 in whichUnga told Silva that he was laid off. When Silva applied atRespondent he indicated on his application form underwage rate, "union scale." When he spoke to Unga on April14, Silva asked if he would be paid time and a half for thefollowing day which happened to be a holiday, GoodFriday. Unga stated that he did not pay time and a half.Silva responded that it was his understanding that he wasto be paid union scale. Unga then stated that: "I don'tbelong to the Union. I told you that before, the Union isour enemy and I don't have to pay these fringe benefitsthat you say I have." Silva then asked to be paid showuptime and travel time for 3 or 4 days when the men had beenrained out. He stated that under union regulations he wasentitled to showup and travel time pay and that as a unionmember he was entitled to that pay. Unga reiterated thathe is not a member of the Union and that the Union washis enemy. He told Silva that he was nonunion and if Silvaworked for him he would have to work according to hisrules and not the union rules. Unga finally told Silva, "Ifyou cannot follow my regulations I cannot have you in mycompany." Silva asked if he was laid off and Unga replied,"If you can't follow my regulations you are laid off." It isclear Unga laid off Silva because of his association, inUnga's mind, with the Union and because Silva asked thathe be paid the union rates under the contract which Ungahad repudiated.At this point it is appropriate to make some observationsabout the credibility of Unga. Unga's testimony withregard to the layoff of Silva demonstrates that he wasevasive, contradictory, and not altogether trustworthy.These characterizations of his testimony applied through-out the hearing. For example, when first questioned withregard to Silva's layoff Unga responded, "I really didn't tellhim to go. It was his decision that he don't want to work ifI don't pay him the union wages." Unga then acknowl-edged that in a sworn affidavit given to an agent of theBoard he admitted that "On April 15, 1976, 1 laid off Silvabecause he came to me and told me I had to pay unionrates and follow union rules." Later in his testimony Ungaconfirmed the substance of that conversation with Silva.Unga then admits, "I may say I lay him off' and finallyadmits telling Silva, "if you cannot follow my regulations,you are laid off." Such contradictory statements appearthroughout Unga's testimony. He did not make a goodimpression on me by his demeanor while testifying and Itherefore do not credit his testimony. On the other handSilva appeared entirely trustworthy in what he was sayingand appeared to be telling the truth. I credit Silva'stestimony.D. The Discharge of Leroy RosaRosa was hired by Respondent as a painter on or aboutApril 22, 1976. Unga knew Rosa was a union member. Onor about May 5 Rosa received his first paycheck. The wagerate reflected on that check was less than the union rateand Rosa began arguing with Unga regarding the wagerate and told him that he was entitled to union scale andthe fringe benefits under the union agreement. Theconversation ended when Rosa told Unga that he hadgotten John Badiali and Inoke Palepale, two otheremployees, to join the Union. Whereupon Unga immedi-ately left, spoke to Palepale, and then returned to Rosa totell him that he was laid off. As Rosa was leaving, hetestified he heard Unga tell Palepale that if he didn't quitthe Union they would be terminated.E. The Interrogation and Threat To TerminatePalepale and BadialiMurata, Rosa, Badiali, and Palepale all testified as towhat occurred in a conversation with Unga on or aboutMay 5 or 7 at the Respondent's shop. The conversationstarted with Rosa arguing about his wage rate and thentelling Unga that he had Badiali and Palepale join theUnion as described above. Unga admits this was the firsttime he learned that Palepale and Badiali had joined theUnion. When Rosa told him this, Unga turned and spokein Tongan to Palepale. Unga asked Palepale if he had infact applied to the Union and Palepale told him yes. Hethen told Palepale:He told me to go to the Union and tell them to cross offmy application. Should I do that, I would come backand resume my job; or otherwise he will terminate myjob.Unga then approached Badiali and asked him if he hadapplied to the Union. When Badiali responded in theaffirmative Unga told him:Well, you will have to go down tomorrow and find outif the Union can give you a job. Resolve your unionintentions or else you don't have a job here ...Icannot use union men here.Murata confirmed that he heard Unga tell Badiali andPalepale that they should get out of the Union because ifthey didn't he would terminate them. Rosa also confirmsthat he heard Unga tell Badiali that if they didn't quit theUnion they would be fired.570 UNGA PAINTING CORP.F. The Further Interrogation and Discharge ofInoke PalepalePalepale next spoke to Unga about the Union thefollowing Tuesday, May 11. Unga questioned Palepale tofind out if he had gone to the Union. Palepale made anoncommittal response and Unga told him to go and waitto be called back to work. He stated that he did not wantPalepale to work with Murata and Badiali. Palepalereturned that Friday, May 14, to collect his paycheck. Atthat time Unga was told Murata had said he had gone tothe Union and the Labor Board. Palepale denied this andUnga then told them to go home and wait until the job theywere working on was completed. Unga said that he wouldthen fire the two men who were working and call Palepaleto come back to work and that he didn't like union men.Palepale was never called back to work at Respondent'splace of business and was not told that he was being laidoff for lack of work. In fact, Palepale knew that the job thathe had worked on May 10 was not completed and thatthere was more work to be done on that job.Unga's records show that the week ending May 15 twonew employees, Chul Soo Yoo and Hasin Sakim, startedworking for Respondent as painters. These two painterswere still employed by Respondent as of the date of thehearing in the instant case. In addition to those twoemployees, Unga hired two other painters, Johnson andMorrissey, on a temporary basis during the week endingMay 15. He had also hired two painters, Golenberg andCruz, the week ending April 24. Unga had started a job atthe Iroquois Elementary School in Ewa in early May 1976.That job continued into July 1976. These instances arecited as examples of the fact that even from Respondent'sown records there was ample work available for Palepaleafter May 10. Unga admitted in a sworn statement to aBoard agent that he was going to fire Palepale because hehad gone to the Union. It is clear that Palepale was in factterminated in accordance with Unga's statement to theBoard agent, because he went to the Union.G. Additional 8(a)(1) as it Relates to the Dischargeof BadialiBadiali reported to work on or about May 10 at whichtime he was asked by Unga if he had dissolved his unionmembership. An argument then took place between Badialiand Unga in the course of which Unga told him to just goto work. About a week later Murata informed Badiali thathe had been terminated. He phoned Unga to find out whyhe had been terminated. Unga told Badiali: "I have got tofire the union men ...the Union is my enemy ...Iwould have liked to have kept you there but my lawyeradvised me to throw out the union men."H. The Termination and Interrogation of HenryMurataMurata was hired by Respondent in March 1975. He wasemployed as a working foreman. He was discharged onMay 18, 1976. In April 1976, Unga and Murata had adifference of opinion as to what employees should tell aFederal Inspector investigating wage rates paid to employ-ees by Respondent on a Federal project. As a result of thatdispute Murata did not report to work one day in April1976. Unga called Murata at his home to discuss the matterand during their conversation Unga learned that Muratahad gone to the Union. He admitted asking Murata whathad happened when he went to the Union. Murata toldhim he could not find a job through the Union and Ungatold him he was welcome to come back and "work as longas you like." Murata then returned to work.Unga told Murata that his attorney had advised him toget rid of all union men. This conversation took place onMay 18 pursuant to this alleged advice from his attorneyand Unga told Badiali that he had to get rid of all unionmen. It is to be noted that this was the same thing thatUnga had told Badiali at the same time. Murata was thenterminated and has not worked for Respondent since thatdate.I. Violations of Section 8(a)(1)The General Counsel contends in her brief that therecord evidence shows classic and extensive violations ofSection 8(aX)() of the Act. Unga made it a practice to askemployees and prospective employees about their member-ship in, and their contacts with, the Union. On or aboutApril 7, 1976, Unga asked employee Silva, when Silva wasapplying for a job, if he belonged to the Union. About aweek later on April 13, 1976, in a telephone conversationUnga asked Silva if he said anything to the Union when hehad applied for the job. When Silva replied in theaffirmative Unga interrogated him further as to what hesaid when he contacted the Union. I find this interrogationviolative of Section 8(aX I).On or about May 7, 1976, Unga learned from Rosa thatemployees Badiali and Palepale had joined the Union. Atthis point Unga immediately went to Palepale and askedhim if he had joined the Union. When Palepale told himthat he had, Unga told Palepale that if he went to theUnion and "crossed off" his application, he could comeback and resume his job, otherwise he would be terminat-ed. Unga then interrogated Badiali further and asked himif he had joined the Union. When Badiali told him he had,Unga told him that he couldn't use union men, and thatBadiali should get out of the Union or else he didn't have ajob with Respondent.Unga testified that he did not tell Palepale and Badialithat if they did not withdraw from the Union they couldnot work for Respondent. However, he admitted telling allhis employees at the time he repudiated the contract, thatthey could go with the Union or stay with him. In thedeposition attached to Respondent's answer (G.C. Exh.I(o)), Unga testified that at the time he repudiated thecontract he told his men:Fellows, I am not in the Union anymore for the nextweek. So I want to let you know I still want to keep youthat we -if you like to stay with me, stay with me. It'syour choice. If you want to go with the Union, you cando so. I'll miss you guys.From this testimony and other of like nature with whichthe record is replete, it can be clearly seen that Unga set up571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan either/or choice for his employees. He was stillfollowing this policy in the spring of 1976 when he toldHenry Murata:I told him, Henry, I cannot use you if you still belong tothe Union ... if you still belong to the Union I cannotuse you. I told him, Henry, I still can keep you if youare not Union. If you belong to the Union, you can goback to the Union and get a job from them. I don'tmean to have you withdraw from the Union. So hedecided to just come back for the Union, he can getjobs. Then I say, O.K., you can go if you like to. I tellHenry, all my good men, they belong from the Union.They are welcome to come back for the Company ifthey are not union ....The record evidence makes it clear that Unga informedhis employees on numerous occasions that they could workfor him or belong to the Union. It would therefore appearreasonable to conclude that he told Badiali and Palepalethe same thing when he learned they had joined the Union.The evasive and contradictory testimony of Unga cannotbe credited over the clear and direct testimony of the fouremployees who witnessed this conversation. Unga directlytold Badiali and Palepale that unless they withdrew fromthe Union they could not continue to work for Respon-dent. Unga further admitted telling Murata the same thingduring the spring of 1976. The General Counsel concludesthat these threats, to terminate employees unless theywithdrew from the Union, constitute clear violations ofSection 8(a)(1) of the Act. I agree.Unga followed up on this threat by questioning Badialiand Palepale the following week as to whether they hadgone to the Union. Unga further asked Palepale if he hadgone to the Labor Board. This extensive questioning ofemployees about their union membership and their contactand communication with the Union constitutes interroga-tion of employees in violation of Section 8(a)(1) of the Act.I so find. The General Counsel also points out that it is aviolation of Section 8(a)(1) of the Act to accuse anemployee of being a spy for the Union, as Unga accusedSilva.In attempting to evaluate the motivation for theextensive interrogation of employees, the question comesup as to whether Unga is concerned that union employeesmight be fined for working for a nonunion employer. Inview of Unga's conviction that the Union was his enemy,which has been stated many times during the course of thehearing, and his concern that employees might be spies forthe Union, it is highly doubtful that he had employees'interests in mind when he engaged in the above interroga-tion. However, it is unnecessary to make a determinationas to his motives. The law is clear that the finding of aviolation does not rest on a subjective state of mind of theemployer or the employee but on the coercive character ofthe actual statements made.J. Respondent's Refusal To Hire MiyamotoThe Act makes it unlawful to refuse to hire an employeebecause of that employee's membership in a union. Thistoo constitutes a violation of Section 8(a)(3) and I so find.Lola Unga, secretary-treasurer of Respondent, told Mi-yamoto that Respondent did not hire union members. Shewas well aware that this was her husband's policy. Ungahimself told another employee, Silva, that he could not hireunion men, and on many occasions informed otheremployees that he could not use union men. Respondentclearly refused to hire Miyamoto because of his unionmembership, which is a clear violation of Section 8(aX3) ofthe Act. I so find.K. Frank Silva's TerminationAt the time Silva initially was interviewed for a job, hewas questioned by Unga who learned from this interroga-tion that he was a member of the Union. At that pointUnga refused to hire Silva. A few days later he had achange of heart and Silva began to work for Respondent asa painter. In subsequent questioning, on or about April 13,Unga learned that Silva had contacted the Union aboutUnga's refusal to hire him. At that point Unga said that hehoped Silva was not a spy for the Union. The next day,April 14, Silva asked Unga if he would be paid time and ahalf for the upcoming holiday. When Unga replied that hedid not pay time and a half, Silva said that it was hisunderstanding that he was to be paid union scale. Silvathen further insisted that under union regulations he wasentitled to showup time and travel time for several dayswhen work had been rained out. Unga told Silva that hewas nonunion and that if Silva worked for him he wouldhave to work according to his rules and not the union rules.Unga finally told Silva that if he could not follow theseregulations, he was laid off. Unga candidly admitted to aBoard agent that, "On April 15, or thereabouts, I laid offSilva because he came to me and told me I had to payunion rates and follow union rules." By this time Respon-dent had repudiated its contract with the Union. Silvaknew that there was a dispute between Unga and theUnion as to Respondent's union status and that the matterwas then in litigation. Silva came to work for Respondentwith Respondent's knowledge that he was a union memberand Silva's understanding that he was to be paid unionscale according to the contract. In his final conversations,Silva insisted that he be paid according to the contract.Such activity has been held to be protected concertedactivity and it is a violation of Section 8(aX I) of the Act toterminate an employee for engaging in such activity. TheGeneral Counsel cites as her authority for the aboveproposition Interboro Contractors, Inc., 157 NLRB 1295(1966); New York Trap Rock Corporation, NytraleteAggregate Division, 148 NLRB 374 (1964); Merlyn Bunneyand Clarence Bunney, partners, d/b/a Bunney Bros. Con-struction Company, 139 NLRB 1516 (1962).It appears that Silva was also terminated because of hiscontact with the Union in violation of Section 8(a)(3) of theAct. Unga had knowledge that Silva was a union member.He learned the day before Silva's termination that Silvahad been in contact with the Union regarding working forRespondent and accused Silva of being a spy for theUnion. When Silva then insisted on his rights under thecontract, Unga apparently viewed Silva as siding with hisenemy, the Union, and fired him. Unga's statements toSilva parallel other statements to other employees to the572 UNGA PAINTING CORP.effect that they can belong to the Union and have theUnion find them jobs or they could work for him. At thepoint where Silva revealed himself to be a strong unionsupporter, Unga no longer had employment for him.Respondent's pattern of discrimination against unionemployees is borne out by the frequently mentioned factthat Unga considered the Union his enemy. He furtherrepeatedly stated that he could not have union menworking for him. He terminated Silva, Rosa, Palepale,Badiali, and Murata because of their membership in oractivities on behalf of the Union. As a consequence of hisdeeply held view that the Union was his enemy, Silva wasclearly caught up in the same pattern and was dischargedfor his support of the Union in violation of Section 8(a)(3)of the Act. I so find.L. The Termination of Leroy RosaRosa was another victim of Respondent's determinationto eliminate from his work force people who were not onlymembers of the Union but continued to remain membersdespite numerous statements by this Respondent that hewould not tolerate union members who retained theirmembership and followed union regulations instead ofagreeing to work according to Unga's requirements. Rosastarted work with Respondent with Unga's knowledge thathe was a union member. About a week after he was hired,Rosa and Unga had a dispute over Rosa's rate of pay.During that discussion, Rosa announced that he had "asurprise" for Unga, that he had gotten Badiali and Palepaleto join the Union. Unga immediately asked Badiali andPalepale if they had, in fact, joined the Union, and uponlearning that this statement was true, turned and told Rosathat he was laid off.Unga admitted that he had fired Rosa but stated that hisreasons were:Came drunk on the job and he argued me for his wages.Then he ended by bringing up something that he washiding. He says, do you know what I did for yourcompany? I said what? I gave you two men in theUnion. I said so what.Unga admitted that he had the above-described conver-sation with Rosa and it was at this time that he first learnedthat Badiali and Palepale had joined the Union. In hissworn affidavit given to an agent of the Board, Unga statedthat Rosa was a spy for the Union and was stirring his menup. While Unga takes the position that Rosa was drunk,Rosa denied that he came to work drunk. It appears thatthis alleged drunkenness was an afterthought on the part ofUnga and was not the reason why he terminated Rosa. It isapparent from Unga's own testimony that he fired Rosabecause Rosa asked for the union wage scale and for fringebenefits as provided in the contract, and because Rosa hadhelped Badiali and Palepale to join the Union. The timingof Rosa's termination, immediately after Unga learned thathe had helped Badiali and Palepale join the Union, takentogether with Unga's own admission, show that Rosa wasterminated because of his union activities, in clear violationof Section 8(a)(3) of the Act. I so find.M. The Discharge of Inoke Palepale, John Badiali,and Henry MurataPalepale, Badiali, and Murata were all terminatedbecause of their union membership and activities. Ungafirst learned, on or about May 7, from Leroy Rosa thatPalepale and Badiali had joined the Union. As discussedsupra, he questioned each of them, told them they couldeither be in the Union or could work for him and then laterquestioned them further as to whether they had resignedfrom the Union. After learning that Palepale had notwithdrawn from the Union, Unga told him to go home andwait to be called back to work. When Palepale returned onMay 14 to collect his paycheck, Unga said that he shouldgo home and wait because he was going to fire two menwhen the current job was completed. He also told Palepalethat he did not like union men and did not want Palepaleto work with Badiali and Murata. Palepale was nevercalled back to work for Respondent.The record makes it clear that Palepale was terminatedbecause he joined the Union. Unga admitted in hisaffidavit, given to an agent of the Board, that he was goingto fire Palepale because he had gone to the Union.Palepale's timecard for that week indicated that he hadbeen fired. The final proof of the unlawful motivation is thecomplete pretextual nature of the reason advanced at thehearing for that determination. During the hearing Ungatestified that Palepale had been laid off for lack of work.He testified:If we go back to the records, the particular day that hewas laid off according to the amount of jobs that I had,it was correct. I laid him off because of lack of work. Idon't have enough jobs for the men.The record evidence shows that Unga started a new job,the Ewa School job, in early May and that the said job wasstill in progress in July 1976. Through the week endingApril 14, 2 weeks before he fired Palepale, Unga hired twonew painters, Golenberg and Cruz. The week ending May15, the week Palepale was fired, Unga hired two temporarypainters, Johnson and Morrissey, and had two permanentfull-time painters start work; Chul Soo Yoo and HasinSakim.This hiring pattern not only shows that Unga hadenough work so that he didn't have to lay off Palepale, italso shows his intent to terminate Badiali and Murata.Unga told Palepale that he was going to fire two men andthat he didn't like union men. That same week he hiredseveral new painters. The next week, on May 19, Ungaterminated Badiali and Murata. Less than 2 weeks after helearned Badiali had joined the Union, Unga told Badialithat he had to terminate his union men, that the Union washis enemy and that he was advised to throw out the Unionby his attorney. Badiali was then terminated. At the sametime, Unga told Murata that he had to terminate him, thathe had to get rid of all union men because his attorney hadso advised him. Murata was then also terminated. It is clearthat the new painters were hired as replacements forPalepale, Badiali, and Murata who were terminatedbecause of their union membership and activities. Palepaleand Badiali were terminated shortly after Unga learned573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had joined the Union. Palepale had worked forRespondent since November 1975 and Badiali had beenemployed since January 1976. Murata had worked forRespondent since March 1975. The General Counselargues that these three employees constituted an experi-enced, capable workcrew. They were laid off whileemployees who had worked for Respondent less than aweek were kept on. It is clear from the record that Palepale,Badiali, and Murata were not laid off because of lack ofwork as Unga testified, but were laid off because theybelonged to the Union. This in particular is clearlydemonstrated with regard to Murata. Unga testified that helaid off Murata for lack of work but that was not the"only" reason. In his sworn deposition, incorporated intoRespondent's answer, Unga admitted the real reason forMurata's termination. He admitted that, after Muratareturned to work in April 1976, he discovered that Muratawas still a member of the Union and that he thenterminated him.From the evidence in the record and from Unga's owndeposition, it is clear beyond doubt that Murata wasterminated because of his membership in the Union.Unga's own admissions and conflicting testimony, theclear and direct testimony of the employee witnesses, andthe incredible nature of the contention that these employ-ees were laid off for lack of work show that Palepale,Badiali, Murata, Silva, and Rosa were in fact terminatedbecause of their union membership and activities inviolation of Section 8(a)(3) of the Act. I so find.Threaded throughout the record there are repeatedstatements by the witnesses and admissions by Unga thathe had to get rid of all union members because the Unionwas his enemy. Respondent's union animus is overwhelm-ingly demonstrated in this record. I so find.Upon the foregoing findings of fact, upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Unga Painting Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Brotherhood of Painters and AlliedTrades, Local 1791, AFL-CIO, is the labor organizationwithin the meaning of Section 2(5) of the Act.3. By discharging Frank Silva on April 15, 1976; LeroyRosa on May 5, 1976; and Inoke Palepale on May 10,1976; Henry Murata on May 19, 1976; and John Badialion May 19, 1976, for engaging in union activities,Respondent thereby violated Section 8(a)(3) and (1) of theAct. I so find.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.THE REMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found. I will thereforerecommend Respondent reinstate all of the above employ-ees and make them whole for any earnings they may havelost as a result of their discharge on the dates indicatedabove, by the payment of backpay computed on aquarterly basis, plus interest of 6 percent per annum, asprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the National LaborRelations Act, I hereby issue the following recommended:ORDER 1The Respondent, Unga Painting Corporation, Laie,Hawaii, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees for engaging in union activi-ties.(b) Interrogating employees about their union activities.(c) In any other manner interfering with, restraining, orcoercing employees in their exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Henry Murata, James H. Miyamoto, LeroyRosa, Inoke Palepale, and John Badiali immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantial equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any earnings they lost, plusinterest, as a result of their discharge on the dates indicatedabove.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.2 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."574 UNGA PAINTING CORP. 575(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.